DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 12/1/2020 have been entered.
2. Claims 175, 177-184 and 187-190 have been amended.
3. Claim 176 is cancelled.
4. In view of Applicants amendments to the claims the 35 USC 112(b) and (d) rejections are withdrawn.
5. In view of Applicants amendments to claims 175, the 103 rejection of record has been amended to address Applicants amendment to claim 175.
6. Claims 175, 177-184 and 187-190 are examined in the instant application. 

Allowable Subject Matter
Claims 187 and 188 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112 – Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 175, 177-184, 189 and 190 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
a method of culturing human or mouse induced pluripotent stem cells (iPSCs) using a culture medium, the method comprising:
(a) reprogramming human or mouse non-pluripotent cells to human or mouse iPSCs, wherein the reprogramming comprises culturing the human or mouse non-pluripotent cells in a reprogramming medium comprising a Wnt pathway agonist, a MEK inhibitor and a TGFβR inhibitor and wherein the reprogramming comprises introducing into the human or mouse non-pluripotent cells at least one of the following:
(i) one or more vectors comprising at least one OCT4 encoding polynucleotide, at least one ECAT1 encoding polynucleotide, and at least one UTF1 encoding
polynucleotide;
(ii) one or more vectors comprising at least one OCT4 encoding polynucleotide, at least one ECAT1 encoding polynucleotide, at least one UTF1 encoding polynucleotide, and at least one NANOG encoding polynucleotide;
(iii) one or more vectors comprising at least two OCT4 encoding polynucleotides, and at least one NANOG encoding polynucleotide; and/or

	(b) passaging said human or mouse iPSCs in the culture medium, thereby maintaining pluripotency of the cultured cells, and wherein (i) the culture medium comprises a Wnt pathway agonist, a MEK inhibitor, and a ROCK inhibitor; and (ii) the culture medium does not comprise a TGFbetaR inhibitor,

does not reasonably provide enablement for generating iPS cells using: 
(i) cell culture alone without any reprogramming factors. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is ''undue'' (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
	The breadth of the claimed invention encompasses generating iPS cells using just cell culture (amended claim 175).
	However a review of the art regarding iPS cell generation teaches that the phenotypes and cells differentiated from iPS cells can be both unstable as well as dependent on which combination of reprogramming factors are used.
	Working Examples
	The working examples teach that reprogramming of non-pluripotent cells into iPS cells required a combination of factors such as OCT4, KLF4 and SOX2 (Example 1, pg. 79 lines 4-11).
	However, while the specification teaches that iPS cells can be generated using reprogramming factors, claim 175 has been amended to recite that that no reprogramming factors are needed to generate iPS cells and that a step of culturing in a medium comprising a Wnt pathway agonist, a MEK inhibitor and a TGFβR inhibitor is sufficient to obtain iPS cells from non-pluripotent cells. As set forth below in the art, reprogramming factors, as set forth in the scope above, are required to produce iPS cells from non-pluripotent cells.
	Teachings in the Art
	Regarding the necessity of reprogramming factors to generate iPS cells, Takahashi et al. (2007, Cell, Vol. 131, pgs. 861-872) teach that to generate iPS cells requires the introduction of transcription factors which reprogram a somatic cell into a pluripotent cell (see Summary and pg. 861 col. 2 parag. 1).
 Planello et al. (2014, Cell Regeneration, Vol. 3(4), pgs. 1-14) teaches that iPS cell generating is highly dependent on the choice of reprogramming factors (see Abstract). Specifically, Planello teaches that aberrant promoter DNA methylation is a common feature of iPS cell generation and that genome wide DNA methylation reveals significant aberrations in iPSCs (pg. 2 begging at results bridge pg. pg. 7 and Table 1 and Fig. 6, reproduced below). Planello continues to teach that “In conclusion, our study has revealed that different reprogramming factor combinations lead to differences in the type and extent of DNA methylation aberrations observed in iPSCs (Figure 6). It is possible that the differences in the DNA methylation landscape between Y-iPSCs and T-iPSCs may lead to subtle phenotypic consequences even when starting with the exact same donor cell type. We suggest that the differences between T-iPSCs and Y-iPSCs highlighted above might be advantageously used for achieving optimal reprogramming of various donor cell types depending on their overall levels of DNA methylation of their genome.” (pg. 11 col. 2 parag. 2).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	
	Conclusion
As set forth above, the claims encompass using just cell culture, without any reprogramming factors, to obtain iPS cells from a non-pluripotent cell. However as the art has set forth above, to obtain an iPS cell from a non-pluripotent cell requires the reprogramming of the cell with a combination of factors, such as OCT4, SOX2, KLF4 and cMYC. There is no teaching in the specification nor the art that an iPS cell can be obtained via culturing alone as embraced by 175. Thus limiting the claimed method to the scope set forth above is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 175, 177-184 and 187-190 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valamehr et al. (WO 2012/087965 A1, published 6/28/2012) in view of Malik et al. (2013, Methods Mol. Biol., Vol. 997, pgs. 23-33) and (Markoulaki et al. (WO 2013/159103 A1, published 10/24/2013).
Regarding claim 175, Valamehr et al. teach a method of culturing human embryonic stem (ES) cells in a culture medium comprising a Wnt pathway agonist, a MEK inhibitor and a ROCK inhibitor, wherein the culture medium does not comprise a TGFβ receptor inhibitor (pg. 4 lines 24-30 bridge pg. 5 lines 1-6, pg. 41 lines 30-31 bridge pg. 42 lines 1-19). 
Valamehr teaches that the pluripotent stem cells can be iPS cells (pg. 5 lines 30-31).
Regarding claim 177, Valamehr teaches that the population of pluripotent cells can be homogenous (pg. 2 lines 5-9 and pg. 34 lines 30-31 bridge pg. 35 line 1).
Regarding claim 178, Valamehr teaches at least 95% of the population of pluripotent stem cells express SSEA-4, TRA1-81 or TRA1-60 (pg. 21 lines 1-8/Fig. 10 and pg. 29 lines 1-22).
Regarding claim 179, Valamehr teaches that pluripotent stem cells are dissociated into single cells before or during passaging (pg. 52 lines 11-21).
Regarding claim 180, Valamehr teaches that their cultured pluripotent stem cells have increased viability (pg. 6 lines 18-26 and pg. 17 lines 11-14) and maintained a normal karyotype (pg. 78 lines 27-31) compared to conventional culture medium not comprising a Wnt pathway agonist, a MEK inhibitor or a ROCK inhibitor.
Regarding claim 181, Valamehr teaches that their pluripotent stem cells have decreased expression of FOXA2, XIST, SOX17 and OTX2 (pg. 41 lines 3-5 and Fig. 7D).
Regarding claim 182, Valamehr teaches that their pluripotent stem cells maintained genomic stability for at least 5 and 10 passages (pg. 102 claim 126).
Regarding claim 183, Valamehr teaches that their pluripotent stem cells were cultured in the presence of feeder cells prior to culturing in a culture medium (pg. 59, Example 1).
Regarding claims 184 and 189, Valamehr teaches dissociating their pluripotent stem cells and then passaging as single cells (pg. 59, Example 1).
Regarding claim 188, Valamehr teaches obtaining fibroblasts and reprogramming with a lentiviral vector encoding combinations of Oct4, Sox2, Klf4, c-Myc, Lin28 and Nanog (pg. 60 lines 27-31 bridge pg. 61 lines 1-21).
Regarding claim 190, Valamehr does not explicitly teach reducing “spontaneous differentiation” in their culturing of pluripotent stem cells. Specifically, Valamehr teaches “The use of small molecule additives in cell culture media to specifically prevent differentiation or partial differentiation of pluripotent cells during the single cell sorting process, as provided by the present invention, allows pluripotent cells to be negatively selected out of a population of fully differentiated cells.” (pg. 83 lines 10-14). Since, the teachings of Valamehr are generally drawn to the prevention of differentiation, i.e. there is no use of differentiation factors in their culturing or passaging steps, the prevention of differentiation observed by Valamehr is interpreted to encompass spontaneous differentiation. 

Valamehr et al. does not teach:
(i) using a TGFβR inhibitor and then culturing without a TGFβR inhibitor, 
(ii) generating iPS cells using Oct4, DPPA2 and ESRRB (claim 187).

(i) a TGFβR inhibitor and then culturing without a TGFβR inhibitor, Malik et al. teach that “Even when using the same method there can be great variability in iPSC efficiency—
especially in patient-specific disease lines. This variability is most likely attributable to the
parental line that is to be reprogrammed, and could be due to disease-specific mutation(s) or
an issue related to how the tissue source was collected, expanded, and stored long term.
Various small molecules have been shown to enhance reprogramming efficiency (Table 1).
Several known mechanisms enable these molecules to facilitate reprogramming including
inhibition of histone deacetylation (25, 35), blockade of the TGFβ and MEK signaling
pathways (36, 37), enhancement of function of epigenetic modifiers (38), inhibition of the ROCK pathway (34), and induction of glycolysis (39).” (pg. 5 parag. 3 lines 1-9).
	It should be noted that Malik teaches in Table 1 the TGFβ inhibitor A-83-01 and the instant specification teaches that A-83-01 is a TGFβR inhibitor (pg. 15 lines 8-9).

(ii) Regarding generating iPS cells in claim 187, Markoulaki et al. teach creating iPS cells from somatic cells using reprogramming factors comprising Oct-4, Dppa2 and ESRB (see Abstract, pg. 2 lines 24-32 and pg. 21 lines 11-12).
Markoulaki continues to teach that:
“The iPSCs obtained using methods of the present invention may be used as an in vitro model of differentiation, e.g., for the study of genes which are involved in the regulation of early development. Differentiated cell tissues and organs generated using the reprogrammed cells may be used to study effects of drugs and/or identify potentially useful pharmaceutical agents. In some embodiments, differentiated cells or organs or tissues comprising them are introduced into a non-human animal that serves as a model of a disease.” (pg. 55 lines 26-32).
Thus at the time of filing it would have been prima facie obvious to combine the teachings of Valamehr regarding a method of culturing human or mouse pluripotent stem cells such as iPS cells with the teachings of Malik regarding blocking the TGFβ signaling pathway and Makoulaki regarding methods of making iPS cells from somatic cells to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since Malik teaches that blocking the signaling pathway of TGFβ using small molecule inhibitors such as A-83-01 enhances reprogramming efficiency of somatic cells to iPS cells. Thus the ordinary artisan would be motivated to block the TGFβR during the initial creation of iPS cells as taught by Malik since this improves efficiency of reprogramming, but the continues use of a TGFβR inhibitor would no longer be required post-reprogramming.
Further, motivation is provided by Markoulaki teaching that iPS cell generated via reprogramming factors such as Oct-4, Dppa2 and ESRB can be useful for the study of early development, identify pharmaceutical agents and serve as a model of disease.
There would have been a reasonable expectation of success that the iPS cells of Markoulaki could work in the method of Valamehr since Markoulaki since the successful generation of iPS cells, which have the same developmental potential as ES cells and further Malik teaches that TGFβ inhibition improves iPS reprogramming efficiency.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on Mon-Thurs 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
David A. Montanari
AU 1632

/Thaian N. Ton/Primary Examiner, Art Unit 1632